Citation Nr: 1030834	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for a scar, 
left big toe.  

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for flat foot syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant had 20 years of active service, retiring in 
December 1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a May 2010 letter, the appellant indicated that he had 
permanently relocated to Las Vegas, Nevada, and asked that 
jurisdiction of his claim be transferred to the Las Vegas RO.  He 
further indicated that he wished to attend a Board hearing at the 
Las Vegas RO via videoconference.  He has not yet been scheduled 
for his requested hearing.

Under applicable regulation, a hearing on appeal will be granted 
if a veteran, or his or her representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2009).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2009), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.

In order to ensure full compliance with due process requirements, 
therefore, such a hearing must be scheduled.  Videoconference 
hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 
20.704(a) (2009).



Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, for 
a videoconference hearing before a Veterans 
Law Judge.  38 U.S.C.A. § 7107 (West 2002).  
A copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement specified 
at 38 C.F.R. § 19.76 (2009).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


